DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-9 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an ink set comprising a composition for a support material and a composition for a model material, thus Claim 1 claims compositions of matter. However Claim 1 also claims a cured article of the composition. Because the Claim 1 limitations for contact angles require the presence of the cured article, the cured article may be thought of as required apparatus. Therefore Claim 1 appears to claim an apparatus wherein the compositions are the materials worked upon. Thus it is unclear if Claim 1 is a composition claim or an apparatus claim, therefore the claim is indefinite. Claims 2-9 are indefinite as depending from an indefinite base claim.
Claim 1 recites method steps for using the apparatus and the compositions and thus are statements of intended use. It is unclear if these method steps are to limit the apparatus or are to limit the compositions. Recited limitations should limit apparatuses by their structure or function, and limit compositions by what they are rather than what they do. The recited method steps do neither. In the absence of a structural difference between the claimed invention and the prior art, statements of intended use are given little patentable weight. Thus Claim 1 is unclear and therefore indefinite. Claims 2-9 are indefinite as depending from an indefinite base claim.
Claim 1, and Claim 9 by virtue of the link to Claim 1, recite limitations for contact angle at 0.3 seconds after ejection, however the claims fail to recite other information whose definition would fundamental at the time of the measurement. For instance, at time 0.3 seconds have the ejected compositions yet been cured by irradiation as recited in Claim 9? What is the temperature and viscosity of the compositions at 0.3 seconds? Thus Claims 1 are 9 are unclear and therefore indefinite. Claims 2-8 are indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0234370 A1, hereinafter “Suzuki”) in view of Ganapathiappan et al. (US 20170100817 A1, hereinafter “Ganapathiappan”).
Regarding Claims 1 and 2, Suzuki discloses a two-pack photocurable resin composition for ink-jet 3D printing comprising a combination of a modeling material for forming a photofabrication model and a supporting material for supporting the shape of the photofabrication model upon photofabrication ([0002]). A 3D modeling apparatus stacks layers on top of each other, the formation of each layer is carried out by discharging (ejecting) a modeling material and a supporting material from each of corresponding printer heads, forming a layer located on the top surface of the 3D object under construction on the a modeling table, and curing the layer by irradiating the layer with UV rays ([0100-0101]), thus forming the cured article of the composition. The Examiner notes when an ejected composition hits the cured article of the support material a contact angle between the composition and the cured article is inherently formed. Suzuki
In the same field of endeavor, additive manufacturing by inkjet printing, Ganapathiappan discloses an additive manufacturing system (350) such as for an inkjet 3D printing process, in which a 3D object may be printed on a support (302) within a printing station (300), and be formed layer by layer using one or more droplet ejecting printers (306) with nozzles that may be configured to dispense a first liquid precursor composition to form a first polymer material, and a second liquid precursor composition to form a second polymer material ([0105-0107]; Fig. 3A). It has been found that by at least controlling: 1) the composition of the components in a dispensed droplet during the additive manufacturing process, 2) the amount of cure of the previously formed layer, 3) the amount of energy from the curing device, 4) the composition of the surface that the dispensed droplet is disposed on, and 5) the amount of the curing agent (e.g., photoinitiator) in the droplet composition, the contact angle of the dispensed droplet can be controlled to improve the control of the resolution of the features formed by the additive manufacturing process ([0253]; Fig. 3C). 
It is the Examiner’s position that “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)]. Thus one of ordinary skill in the art would have been reasonably able to draw the inference that controlling the resolution of features can be accomplished by controlling the contact angles, and controlling the contact angles can be accomplished by controlling the parameters listed above. It is the Examiner’s further position that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” [See MPEP 2144.05, Part II(A)]. Furthermore, it is known that control of the contact angle has the effect of controlling the resolution of the features formed by inkjet 3D printing. Thus, the contact angle is a result-effective variable, and the determination of the optimum or workable ranges of said variable may be characterized as routine experimentation. [See MPEP 2144.05, Part II(B)]. The motivation to determine workable ranges comes from the natural desire of scientists and engineers to improve upon the general knowledge of the art. [MPEP §2144.05, Part II(B)]. Thus contact angles within the ranges claimed are implied and prima facie
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the Suzuki invention of an apparatus for inkjet 3D printing using two compositions ejected onto a cured object, as discussed above, with the Ganapathiappan teaching of controlling the components of the compositions, among other parameters as discussed, to control the contact angle of the compositions on a support. One would be motivated to combine them by a desire to gain the benefit of optimizing the resolution of features of the 3D object by controlling contact angles, as taught by Ganapathiappan [0253].
Regarding Claims 3 and 4, the limitations of Claim 1 from which Claims 3 and 4 depend are disclosed by the combination Suzuki and Ganapathiappan as discussed above. The Examiner further notes when an ejected composition hits the cured article of the modeling material a contact angle between the composition and the cured article is inherently formed. Suzuki does not explicitly disclose the contact angle between the support material and the support material cured article, and the contact angle between the modeling material and the support material cured article, are 35 degrees or more and 70 degrees or less, respectively, or that a difference between the contact angles is 20 degrees or less. It is the Examiner’s position that for the reasons discussed in the rejections for Claims 1 and 2, Claims 3 and 4 are prima facie obvious.
Regarding Claims 5 and 6, the limitations of Claim 1 from which Claims 5 and 6 depend are disclosed by the combination Suzuki and Ganapathiappan as discussed above. Suzuki further discloses a water-soluble monofunctional ethylenic unsaturated monomer comprising hydroxyethyl(meth)acrylate ([0071, 0074]), a water-soluble resin comprising polyoxypropylene glycol ([0071, 0077]), and a photopolymerization initiator comprising 2,4,6-trimethylbenzoyldiphenylphosphine oxide ([0052, 0071, 0080]). 
Regarding Claims 7 and 8, the limitations of Claim 1 from which Claims 7 and 8 depend are disclosed by the combination Suzuki and Ganapathiappan as discussed above. Suzuki further discloses a monofunctional ethylenic unsaturated monomer comprising methyl(meth)acrylate ([0035, 0037]), a polyfunctional ethylenic unsaturated monomer comprising 1,6-hexanediol di(meth)acrylate ([0035, 0044]), and a photopolymerization initiator comprising 2,4,6-trimethylbenzoyldiphenylphosphine oxide ([0035, 0052]). The combination Suzuki and Ganapathiappan does not explicitly disclose at least one type of prima facie obvious.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0234370 A1, hereinafter “Suzuki”) in view of Ganapathiappan et al. (US 20170100817 A1, hereinafter “Ganapathiappan”).
Regarding Claim 9, Suzuki discloses a two-pack photocurable resin composition for ink-jet 3D printing comprising a combination of a modeling material for forming a photofabrication model and a supporting material for supporting the shape of the photofabrication model upon photofabrication ([0002]). In operation, a 3D modeling apparatus stacks layers on top of each other, the formation of each layer is carried out by discharging (ejecting) a modeling material and a supporting material from each of corresponding printer heads, forming a layer located on the top surface of the 3D object under construction on the a modeling table, curing the layer by irradiating the layer with UV rays, then repeating as desired ([0100-0101]), thus forming the cured article of the composition (precursor). The precursor is immersed in water to dissolve and remove the water-soluble support material to obtain a cured article of only modeling material ([0103]). The Examiner notes when an ejected composition hits the cured article of the support material a contact angle between the composition and the cured article is inherently formed. Suzuki does not explicitly disclose the contact angle between the support material and the support material cured article, and the contact angle between the modeling material and the support material cured article, are 25 degrees or more and 35 degrees or less, respectively.
In the same field of endeavor, additive manufacturing by inkjet printing, Ganapathiappan discloses an additive manufacturing system (350) such as for an inkjet 3D printing process, in which a 3D 
It is the Examiner’s position that “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)]. Thus one of ordinary skill in the art would have been reasonably able to draw the inference that controlling the resolution of features can be accomplished by controlling the contact angles, and controlling the contact angles can be accomplished by controlling the parameters listed above. It is the Examiner’s further position that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” [See MPEP 2144.05, Part II(A)]. Furthermore, it is known that control of the contact angle has the effect of controlling the resolution of the features formed by inkjet 3D printing. Thus, the contact angle is a result-effective variable, and the determination of the optimum or workable ranges of said variable may be characterized as routine experimentation. [See MPEP 2144.05, Part II(B)]. The motivation to determine workable ranges comes from the natural desire of scientists and engineers to improve upon the general knowledge of the art. [MPEP §2144.05, Part II(B)]. Thus contact angles within the ranges claimed are implied and prima facie obvious.
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the Suzuki invention of an apparatus for inkjet 3D printing using two compositions ejected onto a cured object, as discussed above, with the Ganapathiappan teaching of Ganapathiappan [0253].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743